Pee Curiam.
This is an appeal from the decision and judgment of the United States Customs Court, Third Division, 67 Cust. Ct. 281, C.D. 4285 (1971), overruling appellant’s protest against the classification of the imported tubes of toothpaste as cosmetics and other toilet preparations, not containing alcohol, under TSUS item 46.P40, rather than as •duty-free- samples, valued not over $1 each, to be iised in the United States only for soliciting orders for products, of foreign. countries under TSUS item 860.30. .
Finding no reversible error below, we affirm- the judgment of the Customs Court.